Name: Commission Regulation (EC) No 1564/1999 of 16 July 1999 fixing the minimum import prices applicable to dried grapes during the 1999/2000 marketing year as well as the countervailing charges to be imposed where that price is not observed
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  trade;  plant product;  prices;  tariff policy
 Date Published: nan

 Avis juridique important|31999R1564Commission Regulation (EC) No 1564/1999 of 16 July 1999 fixing the minimum import prices applicable to dried grapes during the 1999/2000 marketing year as well as the countervailing charges to be imposed where that price is not observed Official Journal L 184 , 17/07/1999 P. 0013 - 0015COMMISSION REGULATION (EC) No 1564/1999of 16 July 1999fixing the minimum import prices applicable to dried grapes during the 1999/2000 marketing year as well as the countervailing charges to be imposed where that price is not observedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as amended by Regulation (EC) No 2199/97(2), and in particular Article 13(8) thereof,(1) Whereas, in accordance with Article 13(1) of Regulation (EC) No 2201/96, the minimum import price for dried grapes is to be determined having regard to:- the free-at-frontier price on import into the Community,- the prices obtained in international trade,- the situation on the internal Community market,- the trend of trade with third countries;(2) Whereas Article 13(6) of the same Regulation provides that countervailing charges are to be fixed in reference to a scale of import prices; whereas the maximum countervailing charge is to be determined on the basis of the most favourable prices applied on the world market for significant quantities by the most representative non-member countries;(3) Whereas a minimum import price must be fixed for currants and other dried grapes;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. The minimum import price applicable to dried grapes during the 1999/2000 marketing year, which begins on 1 September 1999 and ends on 31 August 2000, shall be as set out in Annex I.2. The countervailing charge to be imposed where the minimum import price referred to in paragraph 1 is not observed shall be as set out in Annex II.Article 2This Regulation shall enter into force on 1 September 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.ANNEX IMINIMUM IMPORT PRICES>TABLE>ANNEX IICOUNTERVAILING CHARGES1. Currants falling within CN code 0806 20 11:>TABLE>2. Currants falling within CN code 0806 20 91:>TABLE>3. Dried grapes falling within CN codes 0806 20 12 and 0806 20 18:>TABLE>4. Dried grapes falling within CN codes 0806 20 92 and 0806 20 98:>TABLE>